      Case 2:19-cv-04905-NVW Document 24 Filed 08/31/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Casey Leon Shook,                                 No. CV-19-04905-PHX-NVW (MTM)
 9
                            Petitioner,
10                                                     ORDER
11   v.                                                and
                                                       DENIAL OF CERTIFICATE OF
12   David Shinn, et al.,
                                                       APPEALABILITY AND IN FORMA
13                          Respondents.               PAUPERIS STATUS

14          Pending before the Court is the Report and Recommendation (“R&R”) of
15   Magistrate Judge Michael T. Morrissey (Doc. 18) regarding petitioner’s Petition for Writ
16   of Habeas Corpus filed pursuant to 28 U.S.C. § 2254 (Doc. 1). The R&R recommends that
17   the Petition be denied and dismissed with prejudice. The Magistrate Judge advised the
18   parties that they had fourteen days to file objections to the R&R. (R&R at 25 (citing United
19   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Petitioner filed objections on
20   August 19, 2020 (Doc. 21) and Respondents filed a Response to Petitioner’s Objection on
21   August 31, 2020 (Doc. 23).
22          The Court has considered the objections and response and reviewed the Report and
23   Recommendation de novo. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1) (stating that
24   the court must make a de novo determination of those portions of the Report and
25   Recommendation to which specific objections are made). The Court agrees with the
26   Magistrate Judge’s determinations, accepts the recommended decision within the meaning
27   of Rule 72(b), Fed. R. Civ. P., and overrules Petitioner’s objections. See 28 U.S.C. §
28
      Case 2:19-cv-04905-NVW Document 24 Filed 08/31/20 Page 2 of 2




 1   636(b)(1) (stating that the district court “may accept, reject, or modify, in whole or in part,
 2   the findings or recommendations made by the magistrate”).
 3          IT IS THEREFORE ORDERED that Report and Recommendation of the
 4   Magistrate Judge (Doc. 18) is accepted.
 5          IT IS FURTHER ORDERED that the Clerk of the Court enter judgment denying
 6   and dismissing Petitioner’s Petition for Writ of Habeas Corpus filed pursuant to 28 U.S.C.
 7   § 2254 (Doc. 1) with prejudice. The Clerk shall terminate this action.
 8          IT IS FURTHER ORDERED Petitioner’s Application for Certificate of
 9   Appealability (Doc. 22) is denied because the dismissal of the Petition is justified by a plain
10   procedural bar and reasonable jurists would not find the ruling debatable, and because
11   Petitioner has not made a substantial showing of the denial of a constitutional right.
12          Dated this 31st day of August, 2020.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                  -2-
28
